UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. CASE No. 8:20-cr-77-T-36TGW

NATHALIA GOMEZ-IRIZARRY

 

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

The defendant, by consent, has appeared before me pursuant to Rule 11,
F.R.Cr.P., and Rule 6.01(c)(12), M.D. Fla. Rules, and has entered a plea of guilty to Count
One of the Indictment. After cautioning and examining the defendant under oath
concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea was
knowledgeable and voluntary as to this count, and that the offense charged is supported by
an independent basis in fact containing each of the essential elements of such offense. |
therefore recommend that the plea of guilty be accepted and that the defendant be adjudged

guilty and have sentence imposed accordingly.

Respectfully submitted,

7 dowee Y WP

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

DATED: SEPTEMBER / ¥ , 2020
NOTICE TO PARTIES

A party has fourteen days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions, or to request an extension of the
fourteen-day period. A party’s failure to file written objections waives that party’s right to
challenge on appeal any unobjected-to factual finding or legal conclusion the district judge adopts
from the Report and Recommendation. 11" Cir. R. 3-1.
